Case 1:20-cv-03535-JPO Document 57-1 Filed 11/25/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ERNIE HINES D/B/A COLORFUL MUSIC, 20-CV-3535 (JPO)
AFFIDAVIT IN SUPPORT OF
Plaintiff, MOTION FOR ADMISSION
v. PRO HAC VICE

BMG RIGHTS MANAGEMENT (US) LLC;
WARNER CHAPPELL MUSIC, INC.;
SHAWN CARTER p/k/a JAY-Z; and
TIMOTHY MOSLEY p/k/a TIMBALAND

/

BEFORE ME, the undersigned authority personally appeared ANDREW WILLIAMS,

ESQ. (“Affiant”), who being by me first sworn, deposes and states that:

1.

s/

  

Affiant is moving this Honorable Court for an Order for Admission to Appear Pro Hac
Vice in the above-captioned action, cause number: 20-CV-3535 (JPO).

That Affiant is member of good-standing in the following bar organizations: The Florida

Bar, The State Bar of California, the United States District Court for the Southern District
of Florida, and the United States District Court for the Central District of California.

That Affiant has never been convicted of a felony.

That Affiant has never been censured, suspended, disbarred or denied admission or
readmission by any court.

That there are not any pending disciplinary proceedings presently against A ffiant.
Affiant is over the age of eighteen (18) years old and he is capable of executing this

affidavit and A ffiant has executed this affidavit knowingly, freely and voluntarily for the
purpose expressed herein.

 
 
 
 

AO
i f
wo

_Aidiew Williams, Esq.
Case 1:20-cv-03535-JPO Document 57-1 Filed 11/25/20 Page 2 of 2

STATEOF Zs him torn

COUNTY OF Ff Cercle

 

Before me the undersigned notary, this ASFh day of November, 2020 appeared
Bid pec be Nhar J , who ___ is personally known to me or _ who has
produced Driver Aieernse. as identification and who executed the
foregoing and was first sworn and attests, that the foregoing Affidavit is true and correct to the
best of his knowledge, and it is being filed in good-faith.

WITNESS my hand and official seal in the County and State last aforesaid this ASP day
of November, 2020.

Athi 2 Fach
7 a

NOTARY PUBLIC

+ —_"
Staces T Lads tel
STACEY T RODGERS

Notary Public Print:

State of Washington
Commission # 186546
My Comm. Expires May 4, 2024

 

My Commission Expires:

7 Mey 924
